Supreme Court

                                                      No. 2015-11-Appeal.
                                                      (WC12-613)


Cathleen E. Curreri              :

          v.                     :

Robert B. Saint et al.           :




   NOTICE: This opinion is subject to formal revision before publication in
   the Rhode Island Reporter. Readers are requested to notify the Opinion
   Analyst, Supreme Court of Rhode Island, 250 Benefit Street, Providence,
   Rhode Island 02903, at Tel. 222-3258 of any typographical or other
   formal errors in order that corrections may be made before the opinion is
   published.
                                                                 Supreme Court

                                                                 No. 2015-11-Appeal.
                                                                 (WC12-613)


             Cathleen E. Curreri               :

                      v.                       :

            Robert B. Saint et al.             :


               Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

         Justice Flaherty, for the Court. The plaintiff, Cathleen Curreri, appeals from an entry

of summary judgment in favor of the defendants, Robert and Linda Saint. The plaintiff contends

that the hearing justice erred when she granted the defendants’ motion in limine to exclude a

settlement stipulation that had entered in a prior District Court trespass and eviction action

between the parties. The plaintiff argues that the hearing justice should have taken judicial

notice of the stipulation and that summary judgment was not appropriate in this case. The matter

came before this Court on November 3, 2015, pursuant to an order directing the parties to appear

and show cause why the issues raised by this appeal should not summarily be decided. After

considering counsels’ oral and written arguments, and after a thorough review of the record, we

are of the opinion that cause has not been shown and that this case can be decided without further

briefing or argument. For the reasons given below, we affirm the judgment of the Superior

Court.




                                                -1-
                                                  I

                                         Facts and Travel

       There is no serious dispute about the facts of this case. The defendants Robert and Linda

Saint own a house that Cathleen Curreri rented from them. According to Curreri, the Saints

allowed mold to grow in the house, rendering it uninhabitable and damaging her furniture,

clothing, and other personal property. Curreri was also in arrears with her rent. As a result, the

Saints filed an eviction action against her in the District Court. Eventually, the parties settled the

eviction action by filing a stipulation that was signed by all parties and the District Court judge.

The stipulation provided that:

               “The parties agree that[:]

               “1) Landlords shall have possession provided that they A) waive
                   any right to any balance that may be due, B) hire SERVPRO of
                   Westerly to professionally remove inventory, remediate
                   tenant’s property – in coordination with her, and to indicate
                   which property cannot be remediated that must be replaced.
               “2) Tenant shall provide a list with any receipts for damages
                   resulting from the mold under the landlord’s insurance.
               “3) That this matter shall be dismissed with prejudice with regard
                   to past-due rent.”


However, Curreri was not satisfied that the Saints had kept their end of the bargain and claimed

that they had simply put her mold-laden personal property in a storage container outside the

home. For that reason, she filed a negligence action in Superior Court, alleging that the Saints

failed to maintain the house free from toxic mold and fungus. She also alleged that the Saints

failed to inspect the property and failed to warn her about the mold.

       The defendants responded by filing (1) a motion in limine to prevent Curreri from

entering the parties’ District Court stipulation into evidence to prove causation in this negligence




                                                -2-
action and (2) a motion for summary judgment, arguing that Curreri could not prove that

defendants caused the mold that ruined her personal property.

       A hearing on the motions was held before a justice of the Superior Court. At the hearing,

plaintiff’s counsel acknowledged that he would not be presenting a causation expert in the case.

Instead, plaintiff’s counsel argued that the District Court stipulation was a final judgment about

which the Superior Court should take judicial notice under Rule 201 of the Rhode Island Rules

of Evidence. Counsel posited that the stipulation proved that the Saints had caused the damage

to plaintiff’s property because the Saints had “admitted” in the stipulation that there was mold in

the home and that defendants were to repair the property that had been damaged by the mold.

The defendants countered by arguing that the stipulation in no way proved that they admitted

that they caused the mold in the house and further that the stipulation was also inadmissible

because it was under the ambit of Rule 408 of the Rhode Island Rules of Evidence. 1

       After hearing from both sides, the hearing justice issued a bench decision. She granted

defendants’ motion in limine and barred the admission of the District Court stipulation because

she found that the stipulation in the District Court was evidence of a compromised claim and

therefore inadmissible under Rule 408. Having done so, the trial justice then ruled that because

plaintiff could offer no other evidence of causation, summary judgment was appropriate as a

matter of law. The plaintiff timely appealed to this Court. On appeal, plaintiff argues that the

hearing justice erred because she was required to take judicial notice of the District Court




1
 That rule prohibits the admission of settlement offers and agreements. Under Rule 408 of the
Rhode Island Rules of Evidence, “[e]vidence of (1) furnishing or offering or promising to
furnish, or (2) accepting or offering or promising to accept, a valuable consideration in
compromising or attempting to compromise a claim which was disputed as to either validity or
amount, is not admissible to prove liability for or invalidity of the claim or its amount.”


                                               -3-
stipulation under Rule 201 and that the hearing justice further erred when she granted

defendants’ motion for summary judgment.

                                                II

                                      Standard of Review

       This Court “review[s] a hearing justice’s grant of summary judgment de novo.” Sisto v.

American Condominium Association, Inc., 68 A.3d 603, 611 (R.I. 2013). This Court “will

affirm the granting of ‘a party’s motion for summary judgment if there exists no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law.’” Zanni v.

Voccola, 13 A.3d 1068, 1070-71 (R.I. 2011) (quoting Classic Entertainment & Sports, Inc. v.

Pemberton, 988 A.2d 847, 849 (R.I. 2010)). A party opposing summary judgment has the

burden to establish by competent evidence that material facts are in dispute. Gushlaw v. Milner,

42 A.3d 1245, 1251 (R.I. 2012). The admission of evidence is committed to the sound discretion

of the trial justice. McGarry v. Pielech, 108 A.3d 998, 1005 (R.I. 2015).

                                                A

                          Exclusion of the District Court Stipulation

       We start by noting that we recognize that a court may take judicial notice of court

records. See In re Michael A., 552 A.2d 368, 369-70 (R.I. 1989). However, “[n]ot every

document that may have been placed in a court file at some time during the course of

proceedings may properly be regarded as part of the record.” Id. at 370. In examining Rule 201

of the Rhode Island Rules of Evidence on taking judicial notice, we have said that judicial notice

should “only apply to those aspects of a court record that cannot be reasonably disputed.” In re

Michael A., 552 A.2d at 370. “These would include judgments previously entered by the court

that have the effect of res adjudicata * * * pleadings or answers to interrogatories by a party,




                                              -4-
which pleading or answer might constitute an admission (whether or not superseded by a later

pleading or answer) * * *.” Id. Under Rule 201(b), “[a] judicially noticed fact must be one not

subject to reasonable dispute in that it is either (1) generally known within the territorial

jurisdiction of the trial court or (2) capable of accurate and ready determination by resort to

sources whose accuracy cannot reasonably be questioned.”

       Although a court may take judicial notice of court records, documents offered on that

basis may be excluded by another rule of evidence. See Votolato v. Merandi, 747 A.2d 455, 461

(R.I. 2000) (noting that although evidence of a settlement agreement is both probative and

material, it is generally not admissible to prove liability). The value of Rule 408 lies in the fact

that it “facilitates an atmosphere of compromise among the parties and promotes alternatives to

litigation.” Votolato, 747 A.2d at 461.

       However, we need not delve into a construction of the interplay between the rules of

evidence to decide this case. That is so because there is nothing in the stipulation that establishes

that defendants caused mold to accumulate on plaintiff’s personal property.             Indeed, the

stipulation merely establishes that the parties came to an agreement in a disputed eviction action

and in exchange for plaintiff leaving the premises, defendants would waive any right they may

have had to past due-rent and they would attempt to remediate any property that plaintiff

identified as destroyed by mold.

                                                 B

                                Granting of Summary Judgment

       It is clear to us that once the trial justice properly excluded the stipulation dismissing the

eviction action from any consideration in the negligence action, the case was ripe for summary

disposition. It is a bedrock principle of tort law that “[t]o maintain a cause of action for




                                                -5-
negligence, the plaintiff must establish four elements: (1) a legally cognizable duty owed by [the]

defendant to [the] plaintiff; (2) breach of that duty; (3) that the conduct proximately caused the

injury; and (4) actual loss or damage.” Medeiros v. Sitrin, 984 A.2d 620, 625 (R.I. 2009). For

the plaintiff to succeed on her claims, she was required to prove that the defendants’ actions or

inactions caused the mold in the home and on her property. Because the plaintiff conceded that

there was no other evidence on the element of causation, the hearing justice correctly granted the

defendants’ motion for summary judgment. See Mills v. State Sales, Inc., 824 A.2d 461, 473

(R.I. 2003).

                                           Conclusion

       For the reasons set forth above, we affirm the grant of summary judgment. The record

may be remanded to the Superior Court.




                                               -6-
                            RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        Cathleen E. Curreri v. Robert B. Saint et al.

CASE NO:              No. 2015-11-Appeal.
                      (WC12-613)

COURT:                Supreme Court

DATE OPINION FILED: December 8, 2015

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:           Associate Justice Francis X. Flaherty

SOURCE OF APPEAL:     Washington County Superior Court

JUDGE FROM LOWER COURT:

                      Associate Justice Kristin E. Rodgers

ATTORNEYS ON APPEAL:

                      For Plaintiff: Gregory P. Sorbello, Esq.

                      For Defendant: Elizabeth A. Bourke, Esq.